Citation Nr: 0844630	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-37 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability and a right 
ankle disability.  The veteran testified before the Board in 
January 2006.  The Board remanded these claims for additional 
development in February 2006.  

The Board notes that the veteran also appealed a claim of 
service connection for a kidney disability that the RO denied 
in an October 2002 rating decision.  A July 2008 rating 
decision granted that claim and represents a grant of the 
benefits sought on appeal for this issue.  Therefore, that 
issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In a December 2008 statement, the veteran requested a travel 
board hearing to be held at the RO in St. Petersburg, 
Florida.  As that hearing has not yet been conducted, the RO 
should schedule such a hearing. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing in connection with his appeal to 
be held at the RO in St. Petersburg, 
Florida. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

